Citation Nr: 0125175	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-07 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to a rating higher than 30 percent for service-
connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and daughter-in-law


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1941 to 
November 1945.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1999 RO decision which granted service connection 
and assigned a 30 percent rating for PTSD, effective November 
9, 1998.  The veteran testified at a Travel Board hearing 
held at the RO before the undersigned Member of the Board in 
August 2001.  

During the August 2001 Travel Board hearing, the veteran 
raised the following issues:  Entitlement to an earlier 
effective date for service connection for PTSD; whether a 
timely notice of disagreement was filed to a September 1980 
rating action which denied service connection for a nervous 
condition; and whether there was a pending claim to reopen 
the matter of service connection for a nervous disorder since 
July 1986.  These issues, which are not currently before the 
Board, are referred to the RO for appropriate action.  They 
are not inextricably intertwined with the issue certified for 
review.  

In December 1999, the veteran filed a claim for an increased 
evaluation for service-connected residuals of a 
hemorrhoidectomy.  A May 2000 rating decision determined that 
an increased rating for residuals of a hemorrhoidectomy was 
not warranted.  It appears that the veteran was notified of 
the adverse decision in April 2001.  The veteran filed a 
notice of disagreement with the adverse decision in August 
2001 during the Travel Board hearing.  In this case, as the 
claims folder was transferred to the Board, submission of the 
notice of disagreement to the Board (a Department of Veterans 
Affairs office) is permissible.  While a notice of 
disagreement has been filed, the veteran and his 
representative have not been provided with a Statement of the 
Case (SOC) as required by 38 C.F.R. § 19.26 (2000).  
Accordingly, this matter will be addressed further 
hereinbelow.  

In addition, the veteran filed what was purported to be a 
notice of disagreement with regard to the issue of service 
connection for a stomach condition.  However, there has been 
no denial of the issue of whether new and material evidence 
has been submitted to reopen his claim of service connection 
for a stomach disability.  In this regard, the veteran was 
merely notified by VA letter dated June 13, 2001 that the 
issue of service connection for a stomach disorder was denied 
previously; and that if he wished to reopen his claim, he 
should submit new and material evidence.  If the veteran 
wishes to pursue this matter, he should submit new and 
material evidence and request of the RO that consideration be 
given to reopening his claim.


REMAND

During the course of development of the instant claim, the 
law concerning notice to be provided and assistance in 
developing the claim was changed.  Specifically, on November 
9, 2000, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
Among other things, the law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
law, or filed before the date of enactment and not yet final 
as of that date.  Therefore, the RO should take appropriate 
action to comply with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, there have recently 
been final regulations promulgated, which implement these 
provisions.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).  

There are outstanding medical records which should be 
obtained by the VA.  During the 2001 Travel Board hearing, 
the veteran indicated that he has received outpatient 
psychiatric treatment at the Northport VA hospital for many 
years.  Since records of such treatment are not contained in 
the claims folder, the RO should obtain the VA medical 
records and associate them with the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
the constructive possession of the Secretary and the Board 
and must be obtained if the material could be determinative 
of the claim).  Any other recent VA or private treatment 
records pertaining to PTSD should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The veteran may also 
submit medical evidence regarding PTSD symptoms or treatment 
for same or provide detailed identification of existing 
medical records to enable the RO to obtain such records.  38 
U.S.C. § 5103.  

The veteran last underwent a VA psychiatric examination in 
June 1999.  The duty to assist includes conducting a thorough 
and contemporaneous examination of the veteran when such is 
necessary to make a decision on the claim.  Id.  38 U.S.C.A. 
§ 5103A(d)) (West Supp. 2001).  Given the nature of this case 
and the length of time since the last examination, the Board 
concludes that a current VA psychiatric examination is 
warranted to assess the current nature and severity of the 
veteran's service-connected PTSD.  

As noted above, a timely Notice of Disagreement (NOD) to the 
May 2000 rating action which denied an increased evaluation 
for residuals of a hemorrhoidectomy was received in August 
2001.  However, an SOC has not been issued.  The Court has 
held that when there has been an initial RO adjudication of a 
claim and a NOD has been filed as to its denial, thereby 
initiating the appellate process, the claimant is entitled to 
an SOC regarding the denied issue(s).  The RO's failure to 
issue such an SOC is a procedural defect requiring remand.  
Godfrey v Brown, 7 Vet. App. 398, 408 (1995).  

To assist the examiner, the manifestations of PTSD which need 
to be addressed in the examination appear in the criteria 
below:

A 10 percent evaluation is assignable for PTSD in the 
presence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is provided in the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. Part 4, Diagnostic Code 9411 (2001).

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review. Accordingly, the claim is REMANDED to the 
RO for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied with regard to the issue of a 
rating higher than 30 percent for PTSD and 
an increased rating for hemorrhoids.   

2.  The RO should obtain the veteran's VA 
medical records from the Northport VA 
hospital pertaining to treatment for PTSD 
since November 16, 1998.  The RO should 
also obtain from the veteran the names 
and addresses of all private medical care 
providers who have treated him for PTSD 
and his hemorrhoid condition.  After 
securing the necessary release(s), the RO 
should request the records which are not 
already contained in the claims folder  

3.  If the VA is unable to obtain all 
relevant private treatment records, the 
veteran should be notified of the records 
VA has been unable to obtain, the efforts 
taken by the Secretary to obtain those 
records and any further action to be 
taken by VA with respect to the claim.  

4.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner for review, and the 
examiner should indicate that he or she 
reviewed the file.  All appropriate 
testing should be performed in connection 
with this examination in order to 
evaluate fully the veteran's condition.  
All disability must be viewed in relation 
to its history, and the report of 
examination should provide accurate and 
fully descriptive assessments of all 
clinical findings.  In this regard, the 
examiner should report all manifestations 
listed in the criteria which are set 
forth above, but must not assign a 
percentage rating to the disability.  The 
examiner should also provide a full 
multiaxial evaluation and indicate the 
effect of the veteran's PTSD, standing 
alone and without regard to advancing age 
or co-existing disabilities, on his 
employability.  A numerical score on the 
Global Assessment of Functioning Scale 
(GAF Scale) with an explanation as to its 
meaning should also be assigned.  As the 
case of Fenderson v. West, 12 Vet. App. 
119 (1999) provides that at the time of 
an initial rating separate or staged 
ratings can be assigned for separate 
periods of time based on facts found, the 
examiner should take this into 
consideration when answering the 
questions posed.  

5.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) and the implementing 
regulations pertaining to duty to assist 
have been fully carried out, the RO 
should review the record and readjudicate 
the claim for a rating in excess of 30 
percent for PTSD and the claim of an 
increased rating for hemorrhoids.  In 
determining the rating to be assigned 
PTSD, consideration should be given to 
the case of Fenderson, supra.  If either 
determination remains adverse, the 
veteran and his representative should be 
provided a supplemental statement of the 
case on this matter, to include a summary 
of additional evidence submitted and 
given an opportunity to respond.  The 
veteran and his representative are 
notified that they must file a 
substantive appeal with regard to the 
issue of the rating to be assigned 
hemorrhoids if the Board is to address 
this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  

